PER CURIAM.
Appellant’s sole point on appeal is that she was denied a fair and impartial trial.
Under the due process clause of the Constitution of the United States and of the State of Florida each and every person is guaranteed a fair and impartial trial. In City of Niceville v. Hardy, Fla.App.1st 1964, 160 So.2d 535, the able Judge Carroll stated at page 538:
“The ultimate goal of our court system to attain truth and justice demands unremitting vigilance and dedication on the part of both bench and bar to keep every improper influence out of all legal proceedings.”
Upon a reading of the entire trial transcript we feel that to insure that justice is achieved in this case the appellant is entitled to a new trial.
Reversed and remanded for a new trial.
McNULTY, C. J., and HOBSON and BOARDMAN, JJ., concur.